DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected.

Response to Arguments
Applicant’s arguments, see pages 7-12, filed 05/24/2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC § 103 have been fully considered and are persuasive in view of the new amendments to the claims. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference, Chan et al (US PUB 20160088410).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tøpholm (US PUB 20020138237, hereinafter Topholm) in views of Nishimura et al (JP 2016134843, Machine Translation, hereinafter Nishimura) and Chan et al (US PUB 20160088410, hereinafter Chan).
Regarding claim 1, Topholm discloses a method (see at least the abstract) comprising: receiving data (e.g. from a shape data base 13) for a shape of an ear of a user, the shape including an external portion (e.g. contours) of the ear; and applying a model (e.g. from a 3D Model database 14) to the data for the shape of the ear of the user (see figure 3), the model identifying one or more locations for one or more transducers of an audio device, the one or more locations for the one or more transducers resulting in a pressure wave maxima at an entrance of the ear canal of the user (e.g. the effective location of individual components 
Topholm does not explicitly disclose that the audio device is a cartilage conduction, and that each of the one or more transducers configured to vibrate the external portion of the ear to create the acoustic pressure wave.
However, Nishimura in the same field of endeavor teaches that it is well known in the art to apply a cartilage conduction in the manufacturing process of a hearing device such that one or more transducers is configured to vibrate the external portion of the ear to create the acoustic pressure wave as demonstrated in page 3, paragraphs 4-7, figures 1 and 2. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a cartilage conduction audio device that vibrates external portion of the ear to create acoustic pressure wave as taught by Nishimura in the teachings of Topholm so as to achieve high quality and noiseless sound transmission associated with solid-borne transmission, and thereby further enhancing the listening pleasure of the user.
In addition, the combination of Topholm and Nishimura further fails to explicitly disclose: the model identifying one or more locations for one or more transducers of the audio device along a surface of the external portion of the ear such that the one or more locations of the one or more transducers do not block an entrance of an ear canal of the user.
However, Chan in the same field of endeavor teaches a method, comprising capturing a model (e.g. a 3D model digital image or digimold) for identifying one or more locations for one or more transducers of an audio device along a surface of the external portion of the ear (e.g. external auditory meatus, EAM) such that the one or more locations of the one or more transducers do not block an entrance (inherent) of an ear canal of the user (see Chan, [0058], [0066]-[0067] and [0069], figure 1). Therefore, it would have been obvious to any person having an ordinary skill in the art to provide the model for identifying location for transducers of an 

Regarding claim 2, Topholm as modified by Nishimura and Chan discloses the method of claim 1, wherein the model varies a location of each of the one or more transducers along the surface of the external portion of the ear to determine the pressure wave maxima at the entrance of the ear canal of the user (e.g. the components are moved around in a computer display to determine the best location for an optimum output), (see Topholm, [0052] and figures 1-3). 

Regarding claim 3, Topholm as modified by Nishimura and Chan discloses the method of claim 1, further comprising: generating a design (e.g. a 3-D Model) for the cartilage conduction audio device using the one or more identified locations for the user, the cartilage conduction audio device including a body configured to substantially conform to the surface of the external portion of the ear, wherein the design is used to fabricate the cartilage conduction audio device (e.g. the CAD/CAM is used to generate a design of the audio device including the external contour that will be fitted into the users ear during operation of the device), (see Topholm, [0127] and [0132], figure 18, see also Nishimura, figures 1-2).

Regarding claim 4, Topholm as modified by Nishimura and Chan discloses the method of claim 1, wherein the body of the cartilage conduction audio device is a molded plastic and the one or more transducers (e.g. receiver 6) reside in the body of the cartilage conduction audio device (see Topholm, [0113] and [0132], figure 18, see also Nishimura, figures 1-2).

claim 5, Topholm as modified by Nishimura and Chan discloses the method of claim 1, wherein each of the one or more transducers are configured to vibrate the external portion of the ear over a frequency range (e.g. frequency of the applied audio signal) to cause the external portion of the ear to create the acoustic pressure wave that propagates towards the entrance of the ear of the user without occluding the entrance (see Nishimura, page 3, paragraphs 5-7, figures 1-2).
 
Regarding claim 6, Topholm as modified by Nishimura and Chan discloses the method of claim 1, wherein the data describing the shape of the ear of the user is generated using a custom impression of an outside of the ear for the user (see Topholm, [0111], figures 5-6).

Regarding claim 7, Topholm as modified by Nishimura and Chan discloses the method of claim 6, wherein a Silicone based material with a shore-A hardness (e.g. a resin material) is used to make the custom impression of an outside of the ear for the user (see Nishimura, page 3, paragraphs 5-6, figures 1-2).

Regarding claim 8, Topholm as modified by Nishimura and Chan discloses the method of claim 1, wherein the data describing the shape of the ear of the user is generated using a three-dimensional reconstruction process that captures images of the ear of the user (see Topholm, [0110], figure 3).

Regarding claim 9, Topholm as modified by Nishimura and Chan discloses the method of claim 1, wherein the external portion of the ear comprises a back of an auricle of the ear, and transducers a placed substantially flush against the auricle of the ear when worn by the user (see Nishimura, page 3, paragraphs 5-6, figures 1-2).

Regarding claim 10, Topholm as modified by Nishimura and Chan discloses the method of claim 9, wherein the shape of the ear further includes a tragus of the ear (inherent, since the entire shape of the user’s ear is modelled by the CAD/CAM), (see Topholm, [0108]-[0111], figures 3-6). 

Regarding claim 11, Topholm as modified by Nishimura and Chan discloses the method of claim 1, wherein the one or more locations for the one or more transducers correspond to an arrangement of the one or more transducers along the external portion of the ear of the user that produces an acoustic pressure wave maximum from individual acoustic pressure waves of each of the one or more transducers, the arrangement of the one or more transducers being limited by a geometry of the ear of the user (e.g. the effective location of individual components of the hearing device including the receiver 6 that would result in optimum performance of the component is identified within the limited cavity of the shell using CAD/CAM), (see Topholm, [0052]-[0053], figures 3-6).

Regarding claim 12, Topholm as modified by Nishimura and Chan discloses the method of claim 1, wherein a transducer of the one or more transducers (e.g. receiver 6) is a transducer selected from a group consisting of: a piezoelectric transducer and a voice coil transducer (e.g. an electrodynamic transducer), (see Nishimura, page 3 paragraph 6 and figures 1-2).

Regarding claim 13, Topholm discloses a method (see at least the abstract) comprising: receiving data (e.g. from a shape data base 13) for a shape of an ear of a user, the shape including an external portion (e.g. contours) of the ear; applying a model (e.g. from a 3D identifying one or more locations for one or more transducers of an audio device, the one or more locations for the one or more transducers resulting in a pressure wave maxima at an entrance of the ear canal of the user (e.g. the effective location of individual components of the hearing device that would result in optimum performance of the component is identified using CAD/CAM), (see Topholm, [0052]-[0056], [0059]-[0060], [0103]-[0111], figures 3-6).
Topholm does not explicitly disclose that the audio device is a cartilage conduction, and that each of the one or more transducers configured to vibrate the external portion of the ear to create the acoustic pressure wave.
However, Nishimura in the same field of endeavor teaches that it is well known in the art to apply a cartilage conduction in the manufacturing process of a hearing device such that one or more transducers is configured to vibrate the external portion of the ear to create the acoustic pressure wave as demonstrated in page 3, paragraphs 4-7, figures 1 and 2. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a cartilage conduction audio device that vibrates external portion of the ear to create acoustic pressure wave as taught by Nishimura in the teachings of Topholm so as to achieve high quality and noiseless sound transmission associated with solid-borne transmission, and thereby further enhancing the listening pleasure of the user.
In addition, the combination of Topholm and Nishimura further teaches: generating a design for the cartilage conduction audio device using the one or more identified locations for the user, the cartilage conduction audio device including a body configured to substantially conform to the surface of the external portion of the ear (e.g. the CAD/CAM is used to generate a design of the audio device including the external contour that will be fitted into the users ear during operation of the device); and fabricating the cartilage conduction audio device including providing a transducer of the one or more transducers in the device body location for each transducer at each of the one or more identified locations (e.g. production of the audio device is performed upon completion of the modelling and design stages), wherein the one or more transducers (e.g. a receiver 6) are coupled to a controller (e.g. a signal processor 9), (see Topholm, [0103]-[0111], [0127], [0132], and [0150], figures 3-6 and 18, see also Nishimura, figures 1-2).
More so, the combination of Topholm and Nishimura further fails to explicitly disclose: the model identifying one or more locations for one or more transducers of the audio device along a surface of the external portion of the ear such that the one or more locations of the one or more transducers do not block an entrance of an ear canal of the user.
However, Chan in the same field of endeavor teaches a method, comprising capturing a model (e.g. a 3D model digital image or digimold) for identifying one or more locations for one or more transducers of an audio device along a surface of the external portion of the ear (e.g. external auditory meatus, EAM) such that the one or more locations of the one or more transducers do not block an entrance (inherent) of an ear canal of the user (see Chan, [0058], [0066]-[0067] and [0069], figure 1). Therefore, it would have been obvious to any person having an ordinary skill in the art to provide the model for identifying location for transducers of an audio device along the surface of the external portion of the ear as taught by Chan in the teachings of Topholm in view of Nishimura so as to prevent occlusion and pressure build-up within the ear canal of the user, and thereby further improving the wearing comfort of the user.   

Regarding claim 14, Topholm as modified by Nishimura and Chan discloses the method of claim 13, wherein the model varies a location of each of the one or more transducers along the surface of the external portion of the ear to determine the pressure wave maxima at the entrance of the ear canal of the user (e.g. the components are moved around in a computer display to determine the best location for an optimum output), (see Topholm, [0052] and figures 1-3). 

Regarding claim 19, Topholm as modified by Nishimura and Chan discloses the method of claim 13, wherein each of the one or more transducers are configured to vibrate the external portion of the ear over a frequency range (e.g. frequency of the applied audio signal) to cause the external portion of the ear to create the acoustic pressure wave that propagates towards the entrance of the ear of the user without occluding the entrance (see Nishimura, page 3, paragraphs 5-7, figures 1-2).

Regarding claim 20, Topholm as modified by Nishimura and Chan discloses the method of claim 13, wherein the data describing the shape of the ear of the user is generated using a custom impression of an outside of the ear for the user, and wherein a Silicone based material with a shore-A hardness (e.g. a resin) is used to make the custom impression of an outside of the ear for the user. (see Topholm, [0108]-[0111], figures 3-6; and Nishimura, page 3, paragraphs 5-6, figures 1-2).

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topholm in views of Nishimura and Chan as applied to claim 13 above, and further in view of Westerkull (US PUB 20100208924, hereinafter Westerkull).
Regarding claim 15, Topholm as modified by Nishimura and Chan discloses the method of claim 13, but fails to explicitly disclose wherein the controller is configured to: receive acoustic pressure wave feedback generated by the one or more transducers of the cartilage conduction audio device; dynamically adjust a frequency response model based on the acoustic pressure wave feedback; and update the vibration instructions using the adjusted frequency response model.
However, Westerkull in the same field of endeavor teaches that it is well known in the art for a controller in hearing device to dynamically adjust feedback generated by transducer of a solid-update the vibration instructions using the adjusted frequency response model as set forth in [0024] and [0032], figure 2. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means of eliminating a feedback generated in the device as taught by Westerkull in the teachings of Topholm in views of Nishimura and Chan in order to eliminate all forms of background and other unwanted feedbacks, and thereby further enhancing the listening pleasure of the user.

Regarding claim 16, Topholm as modified by Nishimura, Chan and Westerkull discloses the method of claim 13, wherein the acoustic pressure wave feedback is received from an acoustic sensor (e.g. microphones 110a, 110b) located adjacent a location corresponding to the entrance of the ear (see Westerkull, [0024] and [0032], figure 2).

Regarding claim 17, Topholm as modified by Nishimura, Chan and Westerkull discloses the method of claim 13, wherein an acoustic sensor is incorporated in the device body of the cartilage conduction audio device and configured to provide real-time sound pressure wave feedback and operate as a microphone (e.g. microphones 110a, 110b) for voice recognition phone call communications (see Westerkull, [0024] and [0032], figure 2).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topholm in views of Nishimura and Chan as applied to claim 13 above, and further in view of Sathe et al (US PUB 20130342806, hereinafter Sathe).
Regarding claim 18, Topholm as modified by Nishimura and Chan discloses the method of claim 13, but fails to explicitly disclose method of claim 13, further comprising: incorporating the cartilage conduction audio device into at least one of an augmented reality eyewear device or a virtual reality eyewear device configured to present content to a user via a display screen presented within the eyewear device.
However, Sathe in the same field of endeavor teaches that it is well known in the art to apply a cartilage conduction audio device into a virtual or augmented reality eyewear system as demonstrate in [0032]-[0034], figures 1-4. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the instant invention to incorporate the cartilage conduction audio device into a virtual reality or augmented reality eyewear device as taught by Sathe in the teachings of Topholm in views of Nishimura and Chan so as to further enhance the user’s listening experience with virtual reality technology.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.